08-4215-ag
          Lin v. Holder
                                                                                                   BIA
                                                                                              Nelson, IJ
                                                                                           A200 037 104
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED ON OR
     AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1
     AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
     BY COUNSEL .


1              At a stated term of the United                   States Court of Appeals
2         for the Second Circuit, held at the                   Daniel Patrick Moynihan
3         United States Courthouse, 500 Pearl                   Street, in the City of
4         New York, on the 6 th day of January,                  two thousand ten.

 5        PRESENT:
 6                 ROGER J. MINER,
 7                 JOHN M. WALKER, JR.,
 8                 REENA RAGGI,
 9                      Circuit Judges.
10        _______________________________________
11
12        YUE PING LIN,
13                 Petitioner,

14                            v.                                         08-4215-ag
15                                                                       NAC
16        ERIC H. HOLDER, JR., UNITED STATES
17        ATTORNEY GENERAL, *
18                 Respondent.
19        _______________________________________




                          *
                     Pursuant to Federal Rule of Appellate Procedure
              43(c)(2), Attorney General Eric H. Holder, Jr. is
              automatically substituted for former Attorney General
              Michael B. Mukasey as respondent in this case.
1    FOR PETITIONER:        Feng Li, Law Offices of Fengling
2                           Liu, New York, New York.

3    FOR RESPONDENT:        Tony West, Assistant Attorney
4                           General; Carl H. McIntyre Jr.,
5                           Assistant Director; Regina Byrd,
6                           Attorney, Office of Immigration
7                           Litigation, United States Department
8                           of Justice, Washington, D.C.

9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Yue Ping Lin, a native and citizen of the People’s

14   Republic of China, seeks review of a July 30, 2008 order of

15   the BIA, affirming the October 2, 2007 decision of

16   Immigration Judge (“IJ”) Barbara A. Nelson, which denied his

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).     In re Yue

19   Ping Lin, No. A200 037 104 (B.I.A. July 30, 2008), aff’g No.

20   A200 037 104 (Immig. Ct. N.Y. City Oct. 2, 2007).     We assume

21   the parties’ familiarity with the underlying facts and

22   procedural history in this case.

23       When the BIA adopts the decision of the IJ and

24   supplements the IJ’s decision, we review the decision of the

25   IJ as supplemented by the BIA.     See Yan Chen v. Gonzales,


                                  2
1    417 F.3d 268, 271 (2d Cir. 2005).     We review the agency’s

2    factual findings under the substantial evidence standard.

3    See 8 U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey,

4    519 F.3d 90, 95 (2d Cir. 2008).     We review de novo questions

5    of law and the application of law to undisputed fact.

6    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

7        As an initial matter, despite Lin’s failure to raise to

8    the BIA his argument that he demonstrated his eligibility

9    for asylum and withholding of removal on account of his

10   resistance to China’s family planning policy, see 8 U.S.C.

11   § 1101(a)(42), we consider such argument exhausted because

12   the BIA addressed that issue on appeal.     See Theodoropoulos

13   v. INS, 358 F.3d 162, 171 (2d Cir. 2004); see also Xian Tuan

14   Ye v. DHS, 446 F.3d 289, 296-97 (2d Cir. 2006) (per curiam).

15       Nonetheless, the BIA did not err in finding that Lin

16   failed to demonstrate past persecution based on his claim of

17   resistance to the family planning policy.     See Shi Liang Lin

18   v. U.S. Dep’t of Justice, 494 F.3d 296, 313 (2d Cir. 2007)

19   (en banc).   The BIA has defined “resistance” in the context

20   of family planning to cover “a wide range of circumstances,

21   including expressions of general opposition, attempts to

22   interfere with enforcement of government policy in


                                   3
1    particular cases, and other overt forms of resistance to the

2    requirements of the family planning law.”   Matter of

3    S-L-L-, 24 I. & N. Dec. 1, 10 (B.I.A. 2006); see also Shi

4    Liang Lin, 494 F.3d at 313.   Impregnating one’s partner, who

5    subsequently was forcibly sterilized, is not alone an act of

6    resistance.   See Shi Liang Lin, 494 F.3d at 313 (citing Ru-

7    Jian Zhang v. Ashcroft, 395 F.3d 531, 532 (5th Cir. 2004)).

8    Thus, contrary to Lin’s assertion, having two children in

9    violation of the family planning policy is not an act of

10   resistance to the family planning policy.   See Shi Liang

11   Lin, 494 F.3d at 313.

12         Even assuming that Lin established “resistance,” the

13   BIA did not err in finding that he failed to allege harm

14   amounting to persecution on account of that resistance.      See

15   id.   Indeed, contrary to Lin’s assertion, he did not

16   demonstrate his eligibility for relief based on his claim of

17   economic persecution because he did not provide any evidence

18   establishing that the fines imposed caused him “severe

19   economic disadvantage.”   Matter of T-Z-, 24 I. & N. Dec.

20   163, 170-75 (B.I.A. 2007); see also Guan Shan Liao v. U.S.

21   Dep’t. of Justice, 293 F.3d 61, 70 (2d Cir. 2002).

22   Likewise, Lin’s assertion that he suffered an emotional loss


                                   4
1    as a result of his wife’s forced sterilization does not

2    demonstrate that he suffered harm rising to the level of

3    persecution.   See Shi Liang Lin, 494 F.3d at 309

4    (recognizing “that an individual whose spouse undergoes, or

5    is threatened with, a forced abortion or involuntary

6    sterilization may suffer a profound emotional loss as a

7    partner and a potential parent,” but does not suffer

8    persecution on account of a protected ground solely on

9    account of such forced abortion or involuntary

10   sterilization).

11       Accordingly, the agency reasonably concluded that Lin

12   failed to establish that he suffered any independent,

13   personal persecution qualifying him for relief.     Id.

14   Moreover, Lin fails to challenge the agency’s determination

15   that he did not demonstrate a well-founded fear of future

16   persecution because his only “argument” regarding this

17   assertion is a single conclusory sentence.   See Yueqing

18   Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in

23   this petition is DISMISSED as moot. Any pending request for
                                   5
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34(b).

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7                               By:___________________________




                                 6